Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 8/26/2021 has been entered.  Claims 1 and 4-21 are pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  “Plate shape having a closed hole” is not descriptive enough to put the public on notice regarding the invention.  Appropriate correction is needed.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0132285 to Hawker in view of U.S. Patent 10,048,927 to Brodkin and U.S. Publication 2018/0367656 to Kim and U.S. Publication 2017/0287992 to Kwak.

Regarding claim 21, Hawker teaches a display device, comprising:
a display panel configured to display an image (see paragraph 9);

a sound driver configured to generate and transmit a first sound driving signal and a second sound driving signal according to first sound data and second sound data (see Fig. 2 and paragraph 35); and
a sound generator configured to generate a sound according to the first sound driving signal and the second sound driving signal, such that a sound pressure level in a first frequency range is between a first sound pressure level and a second sound pressure level in a first operating mode and a second operating mode, the sound generator passing through the pressure sensing device (see paragraphs 29, 30, 35, 37 and 38 teaches for a plurality of touch force and location/area inputs of the ear relative to the display, the audio takes on a different frequency and pressure/loudness response), and
wherein the display device is in the first operating mode in response to the touch sensing device not sensing the touch of the object, and the display device is in the second operating mode in response to the touch sensing device sensing the touch of the object and the pressure sensing device sensing the pressure of the object.
Hawker doesn’t explicitly teach wherein the display device is in the first operating mode in response to the touch sensing device not sensing the touch of the object, and the display device is in the second operating mode in response to the touch sensing device sensing the touch of the object. 
However, Brodkin teaches wherein the display device is in the first operating mode in response to the touch sensing device not sensing the touch of the object, and the display device is in the second operating mode in response to the touch sensing device sensing the touch of the object (see Fig. 8 and column 13, lines 5-42 and column 15, lines 44- column 16, line 29).

Hawker in view of Brodkin does not teach a pressure sensing device disposed on a second surface of the display panel, separate from the touch sensing device, and configured to sense pressure of the object; [in response to the touch sensing device sensing the touch of the object] and the pressure sensing device sensing the pressure of the object.
However, Kim teaches a pressure sensing device disposed on a second surface of the display panel, separate from the touch sensing device, and configured to sense pressure of the object; [in response to the touch sensing device sensing the touch of the object] and the pressure sensing device sensing the pressure of the object (see paragraph 176).
It would have been obvious to a person having ordinary skill in the art  to combine the grip sensing with a touch and pressure sensor as taught by Kim with the display device of Hawker in view of Bodkin for the purpose of extending the functionality of the input gesture detection using a similar method to produce predictable results. 
and wherein the pressure sensing device has a plate shape having a closed hole, and 
the sound generator is disposed in the closed hole of the pressure sensing device.
Hawker in view of Bodkin and Kim does not teach and wherein the pressure sensing device has a plate shape having a closed hole, and 
the sound generator is disposed in the closed hole of the pressure sensing device.
However, Kwak teaches and wherein the pressure sensing device has a plate shape having a closed hole (see Fig. 9 showing the touch layer 720 – which is a pressure sensing device - which is a plate shape and Fig. 7B showing that it is a hole that is cut out for the device 800, and paragraphs 128, 135), and 

It would have been obvious to a person having ordinary skill in the art to combine the pressure sensing device containing a sound generator within as taught by Kwak with the display device of Hawker in view of Bodkin and Kim for the purpose of simply replacing a known type of pressure detection and piezo sound device using to produce predictable results.

Claims 1-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0132285 to Hawker in view of U.S. Patent 10,048,927 to Brodkin and U.S. Publication 2018/0367656 to Kim and U.S. Publication 2019/0387299 to Evans and U.S. Publication 2018/0314618 to Lobato.

Regarding claim 1, Hawker teaches a display device, comprising:
a display panel configured to display an image (see paragraph 9);
a touch sensing device disposed on a first surface of the display panel and configured to sense a touch of an object (see paragraphs 9, 22 and 27); 
a sound driver configured to generate and transmit a first sound driving signal and a second sound driving signal according to first sound data and second sound data (see Fig. 2 and paragraph 35); and
a main processor configured to provide the first sound data and the second sound data to the sound driver (see paragraph 35 and 37);
a sound generator configured to generate a sound according to the first sound driving signal and the second sound driving signal, such that a sound pressure level in a first frequency range is between a first sound pressure level and a second sound pressure level in a first operating mode and a second 
Hawker doesn’t explicitly teach a pressure sensing device disposed on a second surface of the display panel, separate from the touch sensing device, and configured to sense pressure of the object; wherein the display device is in the first operating mode in response to the touch sensing device not sensing the touch of the object, and the display device is in the second operating mode in response to the touch sensing device sensing the touch of the object; and
such that a sound pressure level in a second frequency range and a third frequency range is between a third sound pressure level and the second sound pressure level in the first operating mode and the second operating mode,
wherein the third sound pressure level is higher than the first sound pressure level, and the second frequency range is higher than the first frequency range, and the third frequency range is higher than the second frequency range,
wherein the main processor is configured to modulate the first sound data and the second sound data such that the sound pressure level in the first frequency range is increased and the sound pressure level in the second frequency range is decreased, and the sound pressure level third frequency range is more decreased than the sound pressure level in the second frequency range, in the first operating mode and the second operating mode. 
However, Brodkin teaches wherein the display device is in the first operating mode in response to the touch sensing device not sensing the touch of the object, and the display device is in the second operating mode in response to the touch sensing device sensing the touch of the object (see Fig. 8 and column 13, lines 5-42 and column 15, lines 44- column 16, line 29).

Hawker in view of Brodkin does not teach a pressure sensing device disposed on a second surface of the display panel, separate from the touch sensing device, and configured to sense pressure of the object; [in response to the touch sensing device sensing the touch of the object] and the pressure sensing device sensing the pressure of the object;
and such that a sound pressure level in a second frequency range and a third frequency range is between a third sound pressure level and the second sound pressure level in the first operating mode and the second operating mode,
wherein the third sound pressure level is higher than the first sound pressure level, and the second frequency range is higher than the first frequency range, and the third frequency range is higher than the second frequency range,
wherein the main processor is configured to modulate the first sound data and the second sound data such that the sound pressure level in the first frequency range is increased, the sound pressure level in the second frequency range is decreased, and the sound pressure level third frequency range is more decreased than the sound pressure level in the second frequency range, in the first operating mode and the second operating mode.
However, Kim teaches a pressure sensing device disposed on a second surface of the display panel, separate from the touch sensing device, and configured to sense pressure of the object; [in response to the touch sensing device sensing the touch of the object] and the pressure sensing device sensing the pressure of the object (see paragraph 176).
It would have been obvious to a person having ordinary skill in the art  to combine the grip sensing with a touch and pressure sensor as taught by Kim with the display device of Hawker in view of 
Hawker in view of Brodkin and Kim does not teach and such that a sound pressure level in a second frequency range and a third frequency range is between a third sound pressure level and the second sound pressure level in the first operating mode and the second operating mode,
wherein the third sound pressure level is higher than the first sound pressure level, and the second frequency range is higher than the first frequency range, and the third frequency range is higher than the second frequency range,
wherein the main processor is configured to modulate the first sound data and the second sound data such that the sound pressure level in the first frequency range is increased and the sound pressure level in the second frequency range is decreased, and the sound pressure level third frequency range is more decreased than the sound pressure level in the second frequency range, in the first operating mode and the second operating mode.
However, Evans teaches and such that a sound pressure level in a second frequency range and a third frequency range is between a third sound pressure level and the second sound pressure level in the first operating mode and the second operating mode (see Fig. 8B and paragraph 113 note that in the claims there is no distinction between the second and third frequency range, Evans teaches higher frequencies),
wherein the third sound pressure level is higher than the first sound pressure level, and the second frequency range is higher than the first frequency range, and the third frequency range is higher than the second frequency range (see Fig. 8B and paragraph 113),
wherein the main processor is configured to modulate the first sound data and the second sound data such that the sound pressure level in the first frequency range is increased and the sound pressure level in the second frequency range is decreased, and the sound pressure level third frequency 
It would have been obvious to a person having ordinary skill in the art to combine the increasing the bass and decreasing of the higher frequency tones as the speaker is moved closer to the user’s face as taught by Evans with the frequency response manipulations discussed in Hawker (paragraph 37) in view of Brodkin and Kim for the purpose of specifying a specific frequency and loudness adjustment when the mobile device is located near the head during call mode and held at a greater distance when not in call mode or in speaker mode.
Hawker in view of Brodkin and Kim and Evans does not teach that the sound pressure is more decreased in the third frequency range.
However, Lobato teaches that the sound pressure is more decreased in the third frequency range (see paragraph 9).
It would have been obvious to a person having ordinary skill in the art to combine decreasing the sound pressure more in the third frequency range as taught by Lobato with the display device of Hawker in view of Brodkin and Kim and Evans for the purpose lowering the sound pressure in the highest frequency range when the phone is significantly touching the user because at the higher frequencies, the sound pressure is already higher, see Lobato paragraph 9.

Regarding claim 4, Hawker in view of Brodkin and Kim and Evans and Lobato teaches the display device of claim 1.  Hawker does not explicitly teach wherein the sound generator is configured to generate the sound such that a sound pressure level within a frequency range of 200 Hz to 5 kHz is between the third sound pressure level and the second sound pressure level.
It would have been obvious to a person having ordinary skill in the art  to set these frequency ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, 

Regarding claim 5, Hawker in view of Brodkin and Kim and Evans and Lobato teaches the display device of claim 1.  Brodkin teaches wherein the touch sensing device is disposed on a first surface of the display panel, and wherein the sound generator is disposed on a second surface of the display panel, opposite to the first surface (see Fig. 2 display on one face, transducer behind it).

Regarding claim 6, Hawker in view of Brodkin and Kim and Evans and Lobato teaches the display device of claim 1.  Hawker teaches further comprising a pressure sensing device configured to sense pressure of the object, wherein the display device is in the second operating mode in response to the pressure sensing device sensing the pressure of the object being equal to or lower than a first pressure, and wherein the display device is in a third operating mode in response to the pressure sensing device sensing the pressure of the object being higher than the first pressure and is equal to or lower than a second pressure (see paragraphs 29, 30, 35, 37 and 38 teaches for a plurality of touch force and location/area inputs of the ear relative to the display, the audio takes on a different frequency and pressure/loudness response).

Regarding claim 7, Hawker in view of Brodkin and Kim and Evans and Lobato teaches the display device of claim 6.  Brodkin teaches wherein the sound generator is disposed on a second surface of the display panel, opposite to the first surface, and wherein the pressure sensing device is disposed on the second surface of the display panel except for a region where the sound generator is disposed (see Fig. 2 display on one face, transducer behind it)..



Regarding claim 9, Hawker in view of Brodkin and Kim and Evans and Lobato teaches the display device of claim 8.  Hawker teaches wherein the sound generator is configured to generate the sound such that a sound pressure level in the third frequency range n the second operating mode and the third operating mode (see paragraphs 29, 30, 35, 37 and 38 teaches for a plurality of touch force and location/area inputs of the ear relative to the display, the audio takes on a different frequency and pressure/loudness response).

Regarding claim 10, Hawker in view of Brodkin and Kim and Evans and Lobato teaches the display device of claim 6.  Hawker does not explicitly teach wherein the sound generator is configured to generate the sound such that a sound pressure level within a frequency range of 200 Hz to 5 kHz .
It would have been obvious to a person having ordinary skill in the art  to set these frequency ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, Hawker in view of Brodkin and Kim and Evans and Lobato teaches the display device of claim 8.  Hawker does not explicitly teach wherein the display device is in a fourth 
It would have been obvious to a person having ordinary skill in the art  to set these frequency ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 12, Hawker in view of Brodkin and Kim and Evans and Lobato teaches the display device of claim 11.  Hawker does not explicitly teach wherein the sound generator is configured to generate the sound such that, a sound pressure level in a frequency range of 5 kHz or more is equal to or lower than a fourth sound pressure level in the fourth operating mode, the fourth sound pressure level being lower than the third sound pressure level.
It would have been obvious to a person having ordinary skill in the art  to set these frequency ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19, Hawker in view of Brodkin and Kim and Evans and Lobato teaches the display device of claim 1.  Hawker teaches wherein the main processor comprises:
a digital signal processor configured to modulate the first sound data and the second sound data for each of the first frequency range, a second frequency range higher than the first frequency range, and a third frequency range higher than the second frequency range (see paragraphs 29, 30, 35, 37 and 

Regarding claim 20, Hawker in view of Brodkin and Kim and Evans and Lobato teaches the display device of claim 19.  Hawker teaches an amplifier configured to amplify and transmit the first driving voltage and the second driving voltage.
Brodkin teaches a digital-analog converter configured to convert the first sound data and the second sound data modulated by the digital signal processor into a first driving voltage and a second driving voltage, which are analog signals (see column 11, lines 36-44).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0132285 to Hawker in view of U.S. Patent 10,048,927 to Brodkin and U.S. Publication 2019/0387299 to Evans.

Regarding claim 13, Hawker teaches a display device, comprising: a display panel configured to display an image:
a touch sensing device configured to sense a touch of an object (see paragraphs 9, 22 and 27); 
a sound driver configured to generate and transmit a first sound driving signal and a second sound driving signal according to first sound data and second sound data (see Fig. 2 and paragraph 35); 
a main processor configured to provide the first sound data and the second sound data to the sound driver (see paragraph 35 and 37); and 
a sound generator configured to generate a sound according to the first sound driving signal and the second sound driving signal, such that a sound pressure level in a first frequency range is between a first sound pressure level and a second sound pressure level in a first operating mode and a second 
wherein the display device is in the second operating mode in response to a contact area of the object being less than a first area, and the display device is in a third operating mode in response to the contact area of the object being larger than a first area and is equal to or smaller than a second area (see paragraphs 29, 30, 35, 37 and 38 teaches for a plurality of touch force and location/area inputs of the ear relative to the display, the audio takes on a different frequency and pressure/loudness response).
Hawker doesn’t explicitly teach wherein the display device is in the first operating mode in response to the touch sensing device not sensing the touch of the object, and the display device is in the second operating mode in response to the touch sensing device sensing the touch of the object 
the display device is in the first operating mode in response to the touch sensing device not sensing the touch of the object;
and such that a sound pressure level in a second frequency range and a third frequency range is between a third sound pressure level and the second sound pressure level in the first operating mode and the second operating mode,
wherein the third sound pressure level is higher than the first sound pressure level, and the second frequency range is higher than the first frequency range, and the third frequency range is higher than the second frequency range,
wherein the main processor is configured to modulate the first sound data and the second sound data such that the sound pressure level in the first frequency range is increased and the sound pressure level in the second frequency range is decreased, and the sound pressure level third frequency 
However, Brodkin teaches wherein the display device is in the first operating mode in response to the touch sensing device not sensing the touch of the object, and the display device is in the second operating mode in response to the touch sensing device sensing the touch of the object (see Fig. 8 and column 13, lines 5-42 and column 15, lines 44- column 16, line 29),
the display device is in the first operating mode in response to the touch sensing device not sensing the touch of the object (see Fig. 8 and column 13, lines 5-42 and column 15, lines 44- column 16, line 29).
It would have been obvious to a person having ordinary skill in the art  to combine the no touch/hands free mode of Brodkin with the display device of Hawker for the purpose of extending the functionality of the audio customization to more known circumstances for predictable results. 
Hawker in view of Brodkin does not teach and such that a sound pressure level in a second frequency range and a third frequency range is between a third sound pressure level and the second sound pressure level in the first operating mode and the second operating mode,
wherein the third sound pressure level is higher than the first sound pressure level, and the second frequency range is higher than the first frequency range, and the third frequency range is higher than the second frequency range,
wherein the main processor is configured to modulate the first sound data and the second sound data such that the sound pressure level in the first frequency range is increased and the sound pressure level in the second frequency range is decreased, and the sound pressure level third frequency range is [[more]] decreased than the sound pressure level in the second frequency range, in the first operating mode and the second operating mode.

wherein the third sound pressure level is higher than the first sound pressure level, and the second frequency range is higher than the first frequency range, and the third frequency range is higher than the second frequency range (see Fig. 8B and paragraph 113),
wherein the main processor is configured to modulate the first sound data and the second sound data such that the sound pressure level in the first frequency range is increased and the sound pressure level in the second frequency range is decreased, and the sound pressure level third frequency range is [[more]] decreased than the sound pressure level in the second frequency range, in the first operating mode and the second operating mode (see Fig. 8B and paragraph 113).
It would have been obvious to a person having ordinary skill in the art to combine the increasing the bass and decreasing of the higher frequency tones as the speaker is moved closer to the user’s face as taught by Evans with the frequency response manipulations discussed in Hawker (paragraph 37) in view of Brodkin for the purpose of specifying a specific frequency and loudness adjustment when the mobile device is located near the head during call mode and held at a greater distance when not in call mode or in speaker mode.
Hawker in view of Brodkin and Kim and Evans does not teach that the sound pressure is more decreased in the third frequency range.
However, Lobato teaches that the sound pressure is more decreased in the third frequency range (see paragraph 9).


Regarding claim 14, Hawker in view of Brodkin and Evans and Lobato teaches the display device of claim 13.  Hawker teaches wherein the sound generator is configured to generate the sound such that the sound pressure level in a second frequency range of the sound is between the third sound pressure level and the second sound pressure level in the second operating mode and the third operating mode (see paragraphs 29, 30, 35, 37 and 38 teaches for a plurality of touch force and location/area inputs of the ear relative to the display, the audio takes on a different frequency and pressure/loudness response).

Regarding claim 15, Hawker in view of Brodkin and Evans and Lobato teaches the display device of claim 14.  Hawker teaches wherein the sound generator is configured to generate the sound such that a sound pressure level in the third frequency range is between the first sound pressure level and the second sound pressure level in the second operating mode and the third operating mode (see paragraphs 29, 30, 35, 37 and 38 teaches for a plurality of touch force and location/area inputs of the ear relative to the display, the audio takes on a different frequency and pressure/loudness response).

Regarding claim 16, Hawker in view of Brodkin and Evans and Lobato teaches the display device of claim 13.  Hawker does not explicitly teach wherein the sound generator is configured to generate the 
It would have been obvious to a person having ordinary skill in the art to set these frequency ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17, Hawker in view of Brodkin and Evans and Lobato teaches the display device of claim 14.  Hawker does not explicitly teach wherein the display device is in a fourth operating mode in response to the contact area of the object being larger than the second area, and wherein the sound generator is configured to generate the sound such that a sound pressure level in a frequency range of 2 kHz or more is decreased in the fourth operating mode.
It would have been obvious to a person having ordinary skill in the art  to set these frequency ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 18, Hawker in view of Brodkin and Evans and Lobato teaches the display device of claim 17.  Hawker does not explicitly teach wherein the sound generator is configured to generate the sound such that, a sound pressure level in a frequency range of 5 kHz or more is equal to or lower than a fourth sound pressure level in the fourth operating mode, the fourth sound pressure level being lower than the third sound pressure level.
It would have been obvious to a person having ordinary skill in the art to set these frequency ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, .

Response to Arguments

Applicant’s arguments with respect to claims 1 and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625